Case 7:21-cv-00100-TTC-RSB Document 14 Filed 04/28/21 Page 1 of 13 Pageid#: 139




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

     MICHAEL TODD JOHNSTON,                               )
                                                          )
                                                                     Civil Action No. 7:21cv00100
          Plaintiff.                                      )
                                                          )
                                                                     MEMORANDUM OPINION
     v.                                                   )
                                                          )
                                                                     By:      Hon. Thomas T. Cullen
     SPEEDWAY, LLC,                                       )
                                                                              United States District Judge
                                                          )
          Defendant.                                      )


          Plaintiff Michael Johnston worked as an assistant manager at a convenience store

 owned by Defendant Speedway, LLC, for approximately eight years. 1 He fell on hard times

 in 2020, becoming homeless in September and filing for Chapter 13 bankruptcy in October.

 Because he was living out of his car, Johnston asked his manager for permission to use the

 convenience store’s mailing address as his personal mailing address. The store manager and

 a district manager apparently approved that request, and sometime after that, a piece of mail

 related to Johnston’s bankruptcy proceeding arrived at the store. Another store employee

 opened this letter—without Johnston’s knowledge or permission—and then gave it to

 Johnston’s manager. The manager then notified “corporate” about Johnston’s pending

 bankruptcy. Unnamed corporate officials, in turn, decided that Johnston’s bankruptcy made

 him a liability—as Johnston’s manager explained it to him, because they worried that he

 might steal money from the cash register. As a result, Defendant terminated his employment

 on November 13, 2021.


 1
   When Johnston began working at the store in 2012, it was owned by Wilco. In 2014, Speedway acquired ownership of
 the store.
Case 7:21-cv-00100-TTC-RSB Document 14 Filed 04/28/21 Page 2 of 13 Pageid#: 140




         Johnston filed suit alleging wrongful termination in violation of a provision in the

 federal bankruptcy code that makes it unlawful for an employer to terminate an employee

 “solely because” he has filed for bankruptcy. Johnston also alleges separate claims for

 breach of contract and intentional infliction of emotional distress. Speedway has moved to

 dismiss the action in its entirety under Federal Rule of Civil Procedure 12(b)(6) for failure

 to state a claim. The motion has been fully briefed and argued, and it is ripe for decision.

 For the reasons explained below, the court finds that Johnston has plausibly alleged

 wrongful termination in violation of bankruptcy law and therefore will deny Speedway’s

 motion to dismiss that claim. 2 The court, however, will grant Speedway’s motion to dismiss

 Johnston’s breach of contract and intentional infliction of emotional distress claims.

                                             BACKGROUND

         The court construes the following allegations from Johnston’s complaint as true for

 purposes of deciding the motion to dismiss. See, e.g., Hall v. DIRECTV, LLC, 846 F.3d 757,

 765 (4th Cir. 2017) (“When ruling on a motion to dismiss, courts must accept as true all of the

 factual allegations contained in the complaint and draw all reasonable inferences in favor of

 the plaintiff.”).

         Johnston resides in the greater New River Valley and first began working for Wilco in

 May 2012 as an Assistant Manager at one of its Blacksburg, Virginia stores. Compl. ¶¶ 6, 13.

 The store changed ownership from Wilco to Speedway in October 2014. Id. ¶ 13. In

 September 2020, however, Johnston became homeless. Id. ¶ 14. Because he needed a physical



 2
   And the court will deny Speedway’s motion to dismiss Johnston’s claims for emotional-distress damages, punitive
 damages, and attorneys’ fees related to his wrongful-termination claim. As explained below, a Rule 12(b)(6) motion
 is not the appropriate mechanism to challenge specific remedies sought by a plaintiff.

                                                         2
Case 7:21-cv-00100-TTC-RSB Document 14 Filed 04/28/21 Page 3 of 13 Pageid#: 141




 address to receive mail from his bank, Johnston sought and received permission from both

 his manager, Chris Daughnault, and district manager, John Hughes, to use the Blacksburg

 Speedway store as his personal mailing address. Id. Johnston maintains that neither supervisor

 notified him that he would waive any privacy expectation in his personal mail delivered to the

 store. Id. ¶ 15.

        On October 7, 2020, Johnston filed for Chapter 13 bankruptcy, listing the Blacksburg

 Speedway address as his personal mailing address on the petition. Id. ¶ 17. Johnston continued

 working at Speedway until November 13, 2020, when Daughnault notified him that Speedway

 had terminated his employment due to the bankruptcy filing. Id. ¶ 24. Daughnault told

 Johnston that an employee at the Blacksburg Speedway opened Johnston’s mail, learned he

 had filed for bankruptcy, and gave the mail to Daughnault. Id. ¶ 25. Daughnault then

 “notif[ied] corporate,” who opined that Johnston “was too much of a ‘liability’ given his

 bankruptcy filing” and accordingly instructed Daughnault to terminate Johnston’s

 employment. Id. Specifically, Johnston alleges that Daughnault told him that Speedway’s

 corporate representatives feared that he would steal money from the store. Id. ¶ 26. Johnston

 nevertheless received permission to work his final scheduled shift. When that shift ended, he

 locked the store and turned in his keys. Id. ¶ 28.

        Johnston has filed suit alleging that Speedway wrongfully terminated him and, in doing

 so, violated federal bankruptcy law, committed breach of contract, and “tortuously and

 intentionally inflicted emotional distress” upon him. Id. ¶¶ 41–59. He seeks reinstatement of

 his employment at Speedway, compensatory, emotional distress, and punitive damages, and

 attorneys’ fees. Id. ¶ 60.


                                                3
Case 7:21-cv-00100-TTC-RSB Document 14 Filed 04/28/21 Page 4 of 13 Pageid#: 142




                                  PROCEDURAL HISTORY

        This matter has an unusual procedural history. Johnston originally filed his action as

 an adversary proceeding against Speedway in the United States Bankruptcy Court for the

 Western District of Virginia. On January 27, 2021, Speedway filed a motion to withdraw the

 reference of the adversary proceeding pursuant to 28 U.S.C. § 157(d), Federal Rule of Civil

 Procedure 38, Federal Rule of Bankruptcy Procedure 5011, and Local Rule 9015-1 of the

 United States Bankruptcy Court for the Western District of Virginia. Speedway also filed its

 motion to dismiss that day. On February 19, 2021, the Honorable Glen E. Conrad, Senior

 United States District Judge, granted the motion to withdraw the reference. Judge Conard

 then transferred the new civil case to this court on April 16, 2021. The court held a hearing

 on the motion to dismiss on April 23, 2021.

                           MOTION TO DISMISS STANDARD

        Federal Rule of Civil Procedure 12(b)(6) permits a party to move to dismiss a complaint

 for failure to state a claim upon which relief can be granted. When considering a Rule 12(b)(6)

 motion to dismiss, the court “must accept as true all of the factual allegations contained in the

 complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). “While a complaint

 attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, a

 plaintiff’s obligation to provide the grounds of his entitlement to relief requires more than

 labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

 do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citation and quotation marks

 omitted). To survive dismissal, “a complaint must contain sufficient factual matter, accepted

 as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,


                                                   4
Case 7:21-cv-00100-TTC-RSB Document 14 Filed 04/28/21 Page 5 of 13 Pageid#: 143




 678 (2009) (quoting Twombly, 550 U.S. at 570). A claim is plausible if the complaint “pleads

 factual content that allows the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.” Id.

                                           ANALYSIS

    A. Violation of 11 U.S.C. § 525(b)

        i.     Private Right of Action

        Count One alleges violation of 11 U.S.C. § 525(b), which prohibits a private employer

 from terminating an individual’s employment “solely because” that individual has filed for

 bankruptcy. In moving to dismiss, Speedway argues that § 525(b) does not authorize a private

 right of action, and that Count One accordingly fails to state a claim. Johnston, on the other

 hand, points to 11 U.S.C. § 105, which authorizes a court to “issue any order, process, or

 judgment that is necessary or appropriate to carry out the provisions of [the Federal

 Bankruptcy Code],” as a basis for the court to award him relief for Speedway’s alleged § 525(b)

 violation.

        “Like substantive federal law itself, private rights of action to enforce federal law must

 be created by Congress.” Alexander v. Sandoval, 532 U.S. 275, 286 (2001). Indeed, “the fact

 that a federal statute has been violated and some person harmed does not automatically give

 rise to a private cause of action in favor of that person.” Touche Ross & Co. v. Redington, 442

 U.S. 560, 568 (1979) (quoting Cannon v. Univ. of Chicago, 441 U.S. 677, 668 (1979)). The court

 must therefore “interpret the statute Congress has passed to determine whether it displays an

 intent to create not just a private right but also a private remedy.” Sandoval, 532 U.S. at 286.




                                                5
Case 7:21-cv-00100-TTC-RSB Document 14 Filed 04/28/21 Page 6 of 13 Pageid#: 144




 Absent such intent, “a cause of action does not exist and courts may not create one, no matter

 how desirable that might be as a policy matter, or how compatible with the statute.” Id.

        In determining congressional intent, a “critical” factor for the court to consider is

 whether the statute includes “rights-creating language.” Id. at 288. Such language “explicitly

 confer[s] a right directly on a class of persons that include[s] the plaintiff” and “has generally

 been the most accurate indicator of the propriety of implication of a cause of action.” Cannon,

 441 U.S. at 690 n.13.       Moreover, “[i]f the statutory structure provides a discernible

 enforcement mechanism, a court may not imply a private right of action because ‘the express

 provision of one method of enforcing a substantive rule suggests that Congress intended to

 preclude others.’” Qwest Commc’ns. Corp. v. Maryland-Nat’l Cap. Park & Planning Comm’n, No.

 RWT 07cv2199, 2010 WL 1980153, at *5 (D. Md. May 13, 2010) (quoting Sandoval, 532 U.S.

 at 290) (alteration omitted).

        Here, the court first notes that § 525(b) protects federal bankruptcy filers from

 discriminatory employment termination and therefore “explicitly confer[s] a right directly on

 a class of persons that includes the plaintiff,” who alleges wrongful termination on account of

 his Chapter 13 bankruptcy petition. Cannon, 441 U.S. at 690 n.13. Additionally, § 525(b)

 provides for no express enforcement mechanism, leaving no suggestion that Congress

 intended to preclude a private remedy for the statute’s violation. The court accordingly

 concludes that Congress intended § 525(b) to provide for a private right of action and private

 remedy that the court can award under its § 105 authority to “issue any order, process, or

 judgment that is necessary or appropriate to carry out the provisions of [the Federal

 Bankruptcy Code].”


                                                 6
Case 7:21-cv-00100-TTC-RSB Document 14 Filed 04/28/21 Page 7 of 13 Pageid#: 145




        Several courts have already concluded as much. In In re Dwelle, for example, which

 Speedway itself points to as authority for the proposition that § 525(b) does not allow for a

 private right of action, the United States Bankruptcy Court for the Western District of

 Arkansas ultimately found “that compensatory damages for back wages are warranted under

 § 105(a) for the unlawful termination of [the plaintiff] in contravention of § 525.” AP No.

 6:13-ap-7081, 2015 WL 13776210, at *6 (Bankr. W.D. Ark. Apr. 20, 2015). Moreover, in

 Vaughan-Williams v. First Commerce Bank, which Speedway also cites, although the United States

 District Court for the District of New Jersey dismissed the plaintiff’s claims for emotional

 distress damages, punitive damages, and attorneys’ fees under § 525(b), the court nonetheless

 acknowledged that “courts have awarded equitable relief when a violation of § 525 was found,

 including back pay, reinstatement, or injunctive relief.” 470 F. Supp. 3d 427, 431 (D.N.J. 2020)

 (collecting cases). One of those courts opined that “awarding lost profits resulting from the

 discriminatory action is an appropriate remedy” because “[s]uch an award shows employers

 that discriminatory action with respect to employment will not be tolerated, and it places the

 aggrieved debtor in the position he would be in had the discrimination not occurred.” Id. at

 432 (quoting In re McNeely, 82 B.R. 628 634 (Bankr. S.D. Ga. 1987)).

        Ultimately, “the purpose of § 525(b) is to effectuate the ‘fresh start’ policy, which is

 behind personal bankruptcies.” Id. With this purpose in mind, along with the statutory text

 and the precedent discussed above, the court concludes that § 525(b) allows for a private right

 of action and private remedy, and dismissal on this basis is not warranted.




                                                7
Case 7:21-cv-00100-TTC-RSB Document 14 Filed 04/28/21 Page 8 of 13 Pageid#: 146




         ii.      Emotional Distress Damages, Punitive Damages, & Attorneys’ Fees

         Speedway next argues that even if § 525(b) does allow for a private right of action, it

 does not permit an award of emotional distress damages, punitive damages, or attorneys’ fees.

 This court has previously concluded that a Rule 12(b)(6) motion is not the proper mechanism

 to challenge (or dismiss) a plaintiff’s request for a particular remedy. See, e.g., Flores v. Va. Dep’t

 of Corr., No. 5:20-cv-00087, 2021 WL 668802, at *7 (W.D. Va. Feb. 22, 2021) (“This court

 declines to rule on whether a particular remedy is appropriate on a motion to dismiss.”); Charles

 v. Front Royal Volunteer Fire & Rescue Dep’t, Inc., 21 F. Supp. 3d 620, 629, 631–32 (W.D. Va.

 2014) (“A plain reading of Rule 12(b)(6) indicates that the rule may be used only to dismiss a

 ‘claim’ in its entirety . . . . As such, the nature of the relief included in the demand for judgment

 is immaterial to the question of whether a complaint adequately states a claim upon which

 relief can be granted.”). The court will therefore deny Speedway’s motion as to Johnston’s

 requests for emotional distress damages, punitive damages, and attorney’s fees. 3

     B. Breach of Contract Claims

         Counts Two and Three of Johnston’s complaint allege breach of contract. Specifically,

 Counts Two and Three respectively contend that Speedway breached its “Code of Business

 Conduct” by (1) “illegally terminating [Johnston’s] employment with Speedway and thereby

 acting unfairly and unethically” and (2) opening Johnston’s personal mail and thereby violating

 his privacy rights. Compl. ¶¶ 47–55, Ex. A.




 3 The court, however, notes that Defendant makes several good arguments as to why these types of damages (and fees)
 are not recoverable under a § 525(b) claim. Those arguments will be pertinent—and may be dispositive—at a later
 stage.

                                                          8
Case 7:21-cv-00100-TTC-RSB Document 14 Filed 04/28/21 Page 9 of 13 Pageid#: 147




        To state a claim for breach of contract in Virginia, a plaintiff must show: “(1) a legally

 enforceable obligation of a defendant to a plaintiff; (2) the defendant’s violation or breach of

 that obligation; and (3) injury or damage to the plaintiff caused by the breach of obligation.”

 Filak v. George, 594 S.E.2d 610, 619 (Va. 2004). Speedway contends that Counts Two and

 Three both fail to state a claim because the Speedway Code of Business Conduct does not

 constitute a legally enforceable obligation. Defendant is correct on this point.

        “Virginia strongly adheres to the employment-at-will doctrine, that when the intended

 duration of a contract for the rendition of services cannot be determined by fair inference

 from the terms of the contract, then either party is ordinarily at liberty to terminate the contract

 at will . . . .” VanBuren v. Grubb, 783 S.E.2d 919, 921 (Va. 2012) (internal quotation marks and

 citations omitted). Here, Johnston argues that whether or not his employment with Speedway

 was at will is irrelevant because the Speedway Code of Business Conduct itself constitutes a

 legally enforceable obligation. He contends that Speedway required its employees to sign and

 abide by its Code of Business Conduct, which, in return, obligated Speedway to provide a safe

 and fair work environment and protect them from discrimination, harassment, and violence.

 Johnston asserts that the Speedway Code of Business Conduct therefore created a contractual

 relationship governing how an employee “would be treated and expected to treat others as,

 and while, an employee.” Pl.’s Mem. Opp’n Mot. Dismiss at 9.

        In support of his arguments, Johnston points to Thompson v. American Motor Inns, Inc.,

 in which this court found a corporation’s code of conduct constituted an enforceable

 agreement. 623 F. Supp. 409, 411 (W.D. Va. 1985). In that case, however, the code of conduct

 at issue stipulated that employees who either did not meet performance standards, violated


                                                  9
Case 7:21-cv-00100-TTC-RSB Document 14 Filed 04/28/21 Page 10 of 13 Pageid#: 148




  company policy, or broke company rules would receive warning notices, three of which would

  result in dismissal. Id. Because the corporation “made specific promises to its employees not

  to dismiss without three warnings or just cause,” the court concluded that its employment

  agreement was not at will. Id. at 416. The court accordingly found that the corporation

  breached its employment contract when it terminated the plaintiff’s employment without first

  giving him a warning notice. Id. at 417–18.

          The facts of this case are materially different than the ones at issue in Thompson.

  Johnston points only to general provisions in the Speedway Code of Conduct that note a

  responsibility to engage in “ethical and legal behavior,” caution against “unethical or illegal

  conduct,” and express the need to protect confidential “[p]ersonal employee information . . .

  including Personal Identifiable Information, like social security numbers and bank account

  numbers . . . .” Compl. Ex. A at 9, 15. Such provisions are simply not the type of binding

  promises that the code of conduct established in Thompson, and they do not impose a legally

  enforceable obligation on Speedway related to the terms of Johnston’s employment. See

  Tourtellotte v. Eli Lilly & Co., 636 F. App’x 831, 841 (3d. Cir. 2016) (concluding that anti-

  discrimination language in company employee handbook did not constitute an enforceable

  contract); Jackson v. Liberty Univ, No. 6:17-CV-00041, 2017 WL 3326972, at *7 (W.D. Va. Aug.

  3, 2017) (dismissing breach of contract claim after finding college code of conduct did not

  constitute an enforceable contract under Virginia law). The court will therefore dismiss

  Counts Two and Three without prejudice. 4


  4 To the extent Johnston argues that the court should instead construe Count Three as a tort claim for
  invasion of privacy, dismissal is still warranted, as “Virginia courts do not recognize a common law cause of
  action for invasion of privacy.” Hayes v. KIK Custom Prods., No. 7:11-cv-00200, 2011 WL 4963774, at *1
                                                        10
Case 7:21-cv-00100-TTC-RSB Document 14 Filed 04/28/21 Page 11 of 13 Pageid#: 149




      C. Intentional Infliction of Emotional Distress

          Lastly, Speedway asserts that Count Four fails to adequately state a claim for intentional

  infliction of emotional distress. Claims for intentional infliction of emotional distress are

  disfavored in Virginia “because there are inherent problems in proving a claim alleging injury

  to the mind or emotions in the absence of accompanying physical injury.” Supervalu, Inc. v.

  Johnson, 666 S.E.2d 335, 343 (Va. 2008). A plaintiff must prove four elements by clear and

  convincing evidence: (1) that “the wrongdoer’s conduct was intentional or reckless”; (2) that

  “the conduct was outrageous or intolerable”; (3) that “there was a causal connection between

  the wrongdoer's conduct and the resulting emotional distress”; and (4) that “the resulting

  emotional distress was severe.” Id.

          To show “intentional or reckless” conduct, the plaintiff must plead that the defendant

  “had the specific purpose of inflicting emotional distress” or “intended his specific conduct

  and knew or should have known that emotional distress would likely result.” Womack v.

  Eldridge, 210 S.E.2d 145, 148 (Va. 1974). Moreover, in alleging “outrageous or intolerable”

  conduct, it is insufficient for a complaint to describe conduct that is merely “insensitive and

  demeaning.” Eldib v. Bass Pro Outdoor World, LLC, 654 F. App’x 620, 621 (4th Cir. 2016)

  (quoting Harris v. Kreutzer, 624 S.E.2d 24, 34 (Va. 2006)). The alleged conduct must instead

  be “so outrageous in character, and so extreme in degree, as to go beyond all possible bounds

  of decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.”

  Harris, 624 S.E.2d at 33. Finally, the complaint must show both causation and that the distress




  (W.D. Va. Oct. 14, 2011).
                                                 11
Case 7:21-cv-00100-TTC-RSB Document 14 Filed 04/28/21 Page 12 of 13 Pageid#: 150




  inflicted was “so severe that no reasonable person could be expected to endure it.” Russo v.

  White, 400 S.E.2d 160, 162–63 (Va. 1991).

         Here, Johnston only alleges that Speedway intentionally terminated his employment

  after wrongfully learning about his Chapter 13 bankruptcy filing, and that he has “suffered

  severe emotional distress and humiliation” as a result. Compl. ¶ 58. He contends that in doing

  so, Speedway relied on “illegally and wrongfully obtained information.” Id. But his complaint

  is devoid of any allegation that Speedway acted with the “specific purpose of inflicting

  emotional distress” on him, or that it “knew or should have known that emotional distress

  would likely result” from terminating him. Womack, 210 S.E.2d at 148. And while Johnston

  contends that Speedway terminated his employment based on “illegally and wrongfully

  obtained information,” “[i]t is not enough that the defendant acted with tortious or even

  criminal intent.” Hatfill v. New York Times Co., 416 F.3d 320, 336 (4th Cir. 2005) (quoting Russo,

  400 S.E.2d at 162).

         Johnston’s claim also fails to sufficiently allege that Speedway’s conduct was “so

  outrageous in character, and so extreme in degree, as to go beyond all possible bounds of

  decency, and to be regarded as atrocious, and utterly intolerable in a civilized community.”

  Harris, 624 S.E.2d at 33. Courts in this district have dismissed intentional infliction of

  emotional distress claims in a variety of scenarios in the employment context, including a

  public and “humiliating” termination in front of an employee’s longtime customers, allegations

  of “gender discrimination and sexual harassment,” and complaints of “verbal racial

  harassment and discrimination,” to name a few.           Burnopp v. Carter Bank & Trust, No.

  4:20CV00052, 2020 WL 6875037, at *1–*3 (W.D. Va. Nov. 23, 2020) (collecting cases). While


                                                 12
Case 7:21-cv-00100-TTC-RSB Document 14 Filed 04/28/21 Page 13 of 13 Pageid#: 151




  the troubling circumstances of his termination understandably caused angst and

  embarrassment, Johnston has not adequately alleged “outrageous” conduct sufficient to give

  rise to a claim for intentional infliction of emotional distress. The court will accordingly

  dismiss Count Four without prejudice.

                                          Conclusion

         For the reasons discussed above, Speedway’s motion will be GRANTED IN PART

  and DENIED IN PART. The court will grant the motion to dismiss as to Counts Two

  through Four but deny the motion as to Count One.

         The clerk is directed to forward a copy of this Memorandum Opinion and the

  accompanying Order to all counsel of record.

         ENTERED this 28th day of April, 2021.



                                                   /s/ Thomas T. Cullen
                                                   HON. THOMAS T. CULLEN
                                                   UNITED STATES DISTRICT JUDGE




                                              13
